Citation Nr: 1601094	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  11-20 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than August 4, 2008, for the grant of service connection for irritable bowel syndrome (IBS).

2.  Entitlement to an effective date earlier than October 19, 2011, for the grant of a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to September 1992.

This appeal is before the Board of Veterans' Appeals (Board) from April 2010 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC.

The issue of entitlement to an effective date earlier than October 19, 2011, for the grant of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The symptoms underlying the Veteran's IBS diagnosis have been manifest since March 10, 1998, the date his service connection claim was received by VA.


CONCLUSION OF LAW

The criteria for an effective date of March 10, 1998, but no earlier, for an award of service connection for IBS have been met. 38 U.S.C.A §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.317, 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  This is the situation to the extent that the instant appeal is denied.  As described below, the Board grants the Veteran's claim for an earlier effective date for service connection for IBS to the date his claim was received by VA and no earlier.  Denial of an earlier date is wholly dependent on interpretation of the applicable laws and regulations.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

Earlier Effective Date for IBS

The Veteran seeks an effective date earlier than August 4, 2008, for an award of service connection for IBS.

Generally, the effective date of an award of a service connection claim is the date of receipt of a claim or the date entitlement arose, whichever is later.  38 U.S.C.A § 5110(a); 38 C.F.R. §§ 3.400.  A claim is a formal or informal communication in writing requesting determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

The Veteran's claim for IBS, claimed as chronic diarrhea, was received by VA on March 10, 1998.  It was denied in an April 1998 rating decision.  The Veteran appealed this decision to the Board, which remanded the issue in an April 2008 decision with instructions to provide the Veteran with a VA examination.  Service connection was again denied based on the examiner's opinion that IBS was not related to service.  In a March 2009 decision, the Board granted service connection for IBS as a qualifying chronic disability under 38 C.F.R. § 3.317.  In an April 2010 rating decision, the AMC awarded a 10 percent rating for IBS effective August 4, 2008, the date the Veteran's chronic diarrhea was diagnosed as IBS.  The Veteran appealed the effective date.

The Veteran has consistently reported chronic diarrhea suffered since the early 1990s.  The Veteran was diagnosed with "possible" IBS in a March 1997 VA examination in connection with his application for his nonservice-connected pension.  Specifically, the examiner found possible IBS and/or lactose intolerance.  The definitive diagnosis came in a VA treatment record dated August 4, 2008.  The physician referenced the March 1997 examiner's provisional diagnosis, and noted that the Veteran had attempted a lactose-free diet and found no improvement.  The Veteran underwent a VA examination in September 2008, at which point the examiner diagnosed chronic diarrhea secondary to IBS, based on a CT scan and colonoscopy negative for any structural condition.

The Board finds that the evidence weighs in favor of a finding that the Veteran's IBS manifested since March 10, 1998, the date his claim was received by VA.  There has been no change in the symptoms reported by the Veteran since his claim was received by VA.  He has not reported a worsening of symptoms.  The diagnosis of IBS was based wholly on information the Veteran had already provided to VA and diagnostic tests which served only to exclude other conditions.   Furthermore, the Board notes that undiagnosed illnesses are specifically included within the definition of qualifying chronic disabilities under 38 C.F.R. § 3.317(a)(2)(i)(A).  For these reasons, the Board finds that the evidence weighs in favor of a finding that the Veteran's IBS manifested since at least March 10, 1998.  Because the Veteran's claim was received by VA after his disability manifested, an effective date of March 10, 1998, for an award of service connection for IBS, is granted.

The Board notes that in his August 2010 notice of disagreement, the Veteran stated that he filed his claim in 1996, and his IBS was first diagnosed at his March 1997 VA examination.  He therefore argued in his July 2011 substantive appeal that service connection should be effective March 1997.  Indeed, the record shows that the Veteran filed a claim in September 1996 for depression, posttraumatic stress disorder (PTSD), a sleep disorder, and a kidney condition.  A statement received March 10, 1998, amended the Veteran's claim to include chronic diarrhea.  The Board finds no evidence in the record of any intent to claim service connection for IBS, diarrhea, or associated symptoms, prior to March 10, 1998.  For this reason, an effective date prior to March 10, 1998, for an award of service connection for IBS, is denied.


ORDER

An effective date of March 10, 1998, but no earlier, for an award of service connection for IBS is granted.


REMAND

The Veteran seeks an effective date earlier than October 19, 2011, for a grant of a TDIU.  He contends that his service-connected disabilities when considered in combination rendered him unemployable prior to that date.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15. 

A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability or a combination of his service-connected disabilities is rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).

Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the veteran does not meet the above percentage evaluation requirements, he still may be deemed totally disabled on an extraschedular basis.  To qualify, the veteran must be unemployable by reason of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred to the Director of the Compensation and Pension Service for further consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran has two service-connected disabilities: IBS and posttraumatic stress disorder (PTSD).  His claim for TDIU was part of his claim for an increased initial evaluation for PTSD.  

TDIU was granted effective October 19, 2011, the day the Veteran's PTSD evaluation was increased to 70 percent.  Over the appeal period, the Veteran's PTSD was rated initially at 30 percent effective September 1996, at 50 percent effective August 2005, and at 70 percent effective October 19, 2011.  Additionally, PTSD was rated at 100 percent for temporary hospitalization under 38 C.F.R. § 4.29 from June to August of 1997, from September to November of 2001, from June to September of 2004, from February to May of 2005, from August to October of 2006, and from April to June of 2009.  

Prior to this decision, the Veteran was in receipt of a 10 percent rating for IBS effective August 4, 2008.  The Board has granted an effective date for IBS of March 10, 1998.  In the following analysis, the Board will presume that the 10 percent rating will equally apply to the period newly granted, as there is no evidence in the record of any worsening or improvement in the Veteran's IBS symptoms, and he has not appealed the 10 percent rating.  The Board further notes that the Veteran stated at a November 2007 hearing before the Board that he was unemployable solely because of his PTSD and not because of any physical disability.

The Board finds that the Veteran does not meet the schedular requirements for TDIU for the period prior to October 19, 2011.  During that period, the Veteran did not have a single disability rated at 60 percent or higher, or a combined evaluation of 70 percent or higher, with the exception of the periods for which the Veteran is already rated at 100 percent for a single disability.  A schedular TDIU is thus not warranted.  

The Board nevertheless finds that prior to October 19, 2011 the Veteran may be unemployable by reason of his service-connected PTSD.  His frequent lengthy hospitalizations, alone, appear to reflect a significant obstacle to maintaining gainful employment.  Indeed, the hospitalizations reflect the highly variable nature of the Veteran's PTSD.  This variability was noted by the examiner at the Veteran's July 2009 VA examination.  Specifically, the examiner noted that the Veteran's Global Assessment Functioning (GAF) scores had a wide range over relatively short periods of time.  At several points throughout the appeal period the GAF score reached as high as 60, reflecting moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  On the other hand, GAF scores also regularly dipped to extremely severe levels, as low as 27, described below.  A GAF score ranging from 31 to 40 indicates that there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score ranging from 21 to 30 represents a person who demonstrates behavior that is considerably influenced by delusions or hallucinations or has serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or has the inability to function in most areas (e.g., stays in bed all day; no job, home, or friends).

VA treatment records reflect that the Veteran's GAF score in January 2000 was 40.  It increased to 45 in April 2000, and again to 50 in October 2000.  In November 2000 it was reduced again to 45, where it remained until June 2000.  His GAF score in September through November of 2001 was variously reported as 27, 35, and 40.  Throughout 2002 it was 35.  In January 2003 it was 40 again, and was then increased in November 2003 to 45.  His GAF score in September 2004 was 60.  It was 31 in April 2005.  It increased to 40 by May 2005, where it remained in both his August 2005 VA examination report and VA treatment records through March 2006.  It increased to 45 in July 2006.  In September 2006, the Veteran was assigned a score of 32.  By July 2006 it increased to 45.  It stayed at 45 in October and December of 2006 and was increased to 60 by January 2008.  It dipped again in March 2009 to 32.  In May 2009, it was reduced to 31.  In January 2010, his GAF score was 44.  

The Board finds that these widely varying GAF scores, taken in conjunction with the Veteran's relatively frequent hospitalizations, may establish a disability that is generally severe enough to render the Veteran unemployable.  Furthermore, the Board notes that in April 1998 the Veteran was determined to be permanently unemployable and eligible for an extraschedular NSC pension, based on his PTSD, liver disability, and kidney disability.  For these reasons, the Board finds that prior to October 19, 2011 the Veteran may be unemployable by reason of his service-connected PTSD. 

As explained above, the Board may not directly grant an extraschedular TDIU.  Rather, because the Board finds that the Veteran is unemployable by reason of his service-connected PTSD but does not meet the percentage standards set forth in 38 C.F.R. § 4.16(a), his claim must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for a TDIU prior to October 19, 2011, to the Director of the Compensation and Pension Service for consideration of whether an extraschedular TDIU is warranted for that period. 
 
2.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


